MOORE, P. J.
The facts of this case are the same as those set forth in our opinion in Security-First National Bank v. Hauer, No. 13125, ante, p. 302 [117 Pac. (2d) 952], this day filed., Defendant has attempted to appeal from the judgment entered on January 8, 1941, in favor of plaintiff. That judgment, however, was regularly set aside on defendant’s own motion on January 20, 1941. As a result the attempted appeal from that judgment is ineffectual.
The purported appeal from the judgment and order is, therefore, dismissed.
Wood, J., and McComb, J., concurred.